Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko (Reg. No. 57473) on 1/11/21.

The application has been amended as follows: 
1. (Currently Amended) A molecular detection apparatus, comprising: 
a concentration adjusting unit configured to dilute and/or concentrate a molecule to be detected in a part of a detection target gas, and generate the detection target gas containing the diluted and/or concentrated molecule to be detected; 
a detection unit including a first detection cell and a second detection cell to which a first gas including another part of the detection target gas containing a concentration of the molecule not changed by the concentration adjusting unit and a second gas including the part of the detection target gas containing the diluted and/or concentrated molecule to be detected generated at the concentration adjusting unit are sequentially introduced, the first 
a first gas flow path to send directly the first gas including the another part of the detection target gas to the detection unit without being passed through the concentration adjusting unit; 
a second gas flow path to send the second gas including the part of the detection target gas to the detection unit through the concentration adjusting unit, and 
a discrimination unit configured to analyze a first change tendency of the first detection signals and a second change tendency of the second detection signals, and to discriminate the molecule to be detected by the first and second change tendencies, 
wherein the first change tendency indicates a first relationship between a change of the concentrations of the molecule to be detected in the first and second gases and a change of intensities of the first detection signals by the first detection cell, and 2Application No. 15/706,216 Reply to Office Action of August 4, 2021 
the second change tendency indicates a second relationship between a change of the concentrations of the molecule to be detected in the first and second gases and a change of intensities of the second detection signals by the second detection cell.

7. (Currently Amended) A molecular detection method, comprising: 
a step collecting a detection target gas containing molecule to be detected; 
a first detecting step sending a part of the collected detection target gas to a detection unit including a first detection cell and a second detection cell, and outputting a concentration[[s]] of the molecule to be detected in the detection target gas from the first and second detection cells, wherein each of the first detection signals indicates the concentration of the molecule to be detected in the detection target gas without being diluted and concentrated; 
a second detecting step diluting and/or concentrating the molecule to be detected in another part of the collected detection target gas, sending the detection target gas in which the molecule to be detected is diluted and/or concentrated to the detection unit including the first and second detection cells after the first detecting step is conducted, and outputting second detection signals based on a concentration[[s]] of the molecule to be detected in the diluted and/or concentrated detection target gas from the first and second detection cells, wherein each of the second detection signals indicates the concentration of the molecule to be detected in the diluted and/or concentrated detection target gas; and 
a step analyzing a first change tendency of the first and second detection signals based on the concentrations of the molecule to be detected in the first detection cell and a second change tendency of the first and second detection signals based on the concentrations of the molecule to be detected in the second detection cell, and discriminating the molecule to be detected by the first and second change tendencies of the first and second detection signals in the first and second detection cells, 
wherein the first change tendency indicates a first relationship between a change of the concentrations of the molecule to be detected in the detection target gas without being diluted and/or concentrated and the diluted and/or concentrated detection target gas and a change of intensities of the first detection signal of the first detection cell in 
the second change tendency indicates a second relationship between a change of the concentrations of the molecule to be detected in the detection target gas without being diluted and/or concentrated and the diluted and/or concentrated detection target gas and a change of intensities of the first detection signal of the second detection cell in the first detecting step and the second detection signal of the second detection cell in the second detecting step.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “a detection unit including a first detection cell and a second detection cell to which a first gas including another part of the detection target gas containing a concentration of the molecule not changed by the concentration adjusting unit...are sequentially introduced” and “a first gas flow path to send directly the first gas including the another part of the detection target gas to the detection unit without being passed through the concentration adjusting unit; a second gas flow path to send the second gas including the part of the detection target gas to the detection unit through the concentration adjusting unit” all in combination with the rest of the claimed apparatus.
As to claim 7, the prior art of record fails to anticipate or render obvious the features of “wherein each of the first detection signals indicates the concentration of the without being diluted and concentrated” all in combination with the rest of the claimed apparatus.
Specifically, the features above overcome the Allen reference, which is the closest art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853